DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 17 recites “mixing at an ion exchanging stirring speed of from 350 revolutions per minute (rpm) to 400 rpm”, but one of ordinary skill in the art is uncertain what such limitation is actually referring to, such as requiring a stirring speed for mixing ion-exchanging material with zeolite or mixing some other components into such ion-exchanging process with such stirring speed?  Furthermore, what is exactly ion exchanging stirring speed referring to? Therefore, such limitations render claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanhoob et al. (Steam catalytic cracking of heavy naphtha (C12) to high octane naphtha over B-MFI zeolite, Applied Catalysis B: Environmental Volume 210, 5 August 2017, Pages 432-443) in view of Mehdipourghazi et al. (Incorporation of boron into nano-size MFI zeolite structure using a novel microwave-assisted two-stage varying temperatures hydrothermal synthesis, Microporous and Mesoporous Materials Volume 136, Issues 1–3, December 2010, Pages 18-24). 
Sanhoob et al. discloses a method of synthesizing boron-MFI zeolite (i.e. boron-silicalite-1) comprising combining TPAOH (TetraPropyl-Ammonium Hydroxide solution) (a templating agent), colloidal silica in water, boric acid, and sodium hydroxide to a solution, transferring such solution to PTFE bottle (a first hydrothermal unit) for microwave irradiation heating, heating such solution in the PTFE bottle to form a boron-zeolite, then collecting the product, washing with distilled water and  calcining at 550 ºC. 
As for the claimed heating the first hydrothermal unit to form a boron-zeolite, or calcining to form alkali-zeolite, Sanhoob et al. teaches a same or substantially the same heating a same or substantially the same solution in a same or substantially the same first hydrothermal unit, therefore, such heating would apparently form a same or substantially the same boron-zeolite.  Sanhoob et al. also teaches a same or substantially the same calcining the same or substantially the same boron-zeolite, therefore, such same or substantially the same calcining the same or substantially the same boron-zeolite would apparently form a same or substantially the same alkali-zeolite as that of instantly claimed. 
Sanhoob et al. further teaches combining such alkali-zeolite with ammonium nitrate for ion-exchanging, and heating the ion-exchanged zeolite to form a protonated zeolite, centrifuging the first ion-exchanged and heated zeolite, centrifuging, washing, second-ion exchanging under heating and calcining the protonated zeolite to form B-MFI (page 433 section 2.1 Catalyst preparation). 
Regarding claim 11, Sanhoob et al does not expressly teach the formed boron-silicalite-1 having an average crystal size from 200 nm to 400 nm. 
Mehdipourghazi et al. using hydrothermally synthesizing B-MFI via combining TPAOH, TEOS (tetraethylorthosilicate, a silica source), boric acid and distilled water, then heating for crystallization (page 19-page 20 2. Experimental section), wherein the formed B-MFI having average crystal size from 75-410 nm (page 20 right col. first para., table 2, page 24 4. Conclusion section). Mehdipourghazi et al. also teaches the crystallization time and temperature, template concentration and aging/stirring time played important roles in the final size and shape of crystallites (page 20 left col. last para., right col. 3rd para., 5th-7th para., page 23 right col. 2nd para.). 
It would have been obvious for one of ordinary skill in the art to adopt crystallization time, temperature etc. as shown Mehdipourghazi et al. to modify the hydrothermal synthesizing process of Sanhoob et al. because by doing so can help obtaining B-MFI with desired average crystal size of 75-410 nm with decreased crystallization temperature and time thus leading to huge energy saving as suggested by Mehdipourghazi et al. (page 19 left col. 3rd last para., right col. 4th para., page 24 4. Conclusion section).  It would have been obvious for one of ordinary skill in the art to adopt B-MFI with average crystal size of 75-410 nm to modify the B-MFI of Sanhoob et al. because by doing so can provide B-MFI for intended applications such as catalysis as suggested by Sanhoob et al. (page 18 1. Introduction section). 
Regarding claim 14, Sanhoob et al. teaches combining alkali-zeolite with ammonium nitrate in a Teflon bottle (noted Teflon bottle is a PTFE bottle) and heating the ion-exchanged zeolite occurred in such Teflon bottle.  Therefore, it is readily apparent that such alkali-zeolite being passed to such Teflon bottle.  It would have been obvious for one of ordinary skill in the art to adopt a same PTFE bottle (Teflon bottle) as first hydrothermal unit for passing the alkali-zeolite into it and then combining such alkali-zeolite with ammonium nitrate in such first hydrothermal unit for desired ion-exchanging because adopting such known hydrothermal unit for both crystallization and ion-exchanging of such B-MFI producing process would have reasonable expectation of success for one of ordinary skill in the art (see §MPEP 2143 KSR) as suggested by Sanhoob et al and because by doing so would help simplify the needed hydrothermal units (see also §MPEP 2144.04 V. B). 
Regarding claim 15, Sanhoob et al. does not expressly teach a second hydrothermal unit.  However, Sanhoob et al. already teaches a mixed solution being transferred to a PTFE bottle for crystallization to form boron-zeolite. After drying, calcining such boron-zeolite, B-MFI being ion-exchanged in a Telfon bottle (page 433 2.1 Catalyst preparation section), it would have been obvious for one of ordinary skill in the art to adopt a second Telfon bottle for ion-exchanging the calcined boron-zeolite, while using a first PTFE bottle for crystallization synthesis boron-zeolite because adopting two different hydrothermal unit  respectively for crystallization synthesis and ion-exchanging can help separate crystallization stage and ion-exchanging stage in different hydrothermal unit thus minimizing cross-contamination due to undesired impurities and by-product associated with each stage.  
Regarding claim 16 and 18-19, Sanhoob et al. already teaches such limitations as discussed above. 
Regarding claim 17, Sanhoob et al. teaches heating the ion-exchanging solution at temperature of 85 ºC (page 433 right col. 3rd para.).  As for the claimed stirring speed, one of ordinary skill in the art would have been obvious to choose stirring speed of 350-400 rpm via routine experimentation for help needed mixing and contact between zeolite and ion-exchanging material of ammonium nitrate thus obtaining desired ion-exchanging effect because such stirring speed is just an operating parameter. 
Regarding claim 20, Sanhoob et al. teaches using sodium hydroxide as mineralizer agent (page 434 left col. 2nd last para.).
Regarding claim 21, Sanhoob et al. already teaches a certain weight ratio between alkali-zeolite and ammonium nitrate solution (page 433 right col. 3rd para.).  It would have been obvious for one of ordinary skill in the art to adopt a same weight ratio of alkali-zeolite to ammonium nitrate as that of instantly claimed via routine experimentation (See MPEP §2144.05 II) to obtain desired ion-exchanged zeolite material.  Furthermore, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP §2144.05 II).  

Conclusion
Pertinent arts of interests are cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732